Citation Nr: 9932769	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-51 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a transient 
ischemic attack (TIA).

2.  Entitlement to service connection for status post 
coronary artery bypass graft (claimed as heart disease).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The appellant served with the Army National Guard from 
February 1960 to November 1995; he also had six years of 
unspecified prior reserve component service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied, as not well 
grounded, the appellant's claims for service connection for a 
TIA and for status post coronary artery bypass grafting.  The 
appellant timely appealed this determination to the Board.

In his December 1996 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the appellant requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
In a letter received later that same month, the appellant 
notified the RO that he wished to testify before a hearing 
officer at the RO; that hearing was held in February 1997.  
Thereafter, in a signed statement, dated in August 1999 and 
filed at the RO that same month, the appellant specifically 
withdrew his request for a Board hearing.  See 38 C.F.R. § 
20.704(e) (1999).


REMAND

A review of the claims file reveals that both issues on 
appeal must be remanded for further development and 
adjudication.

Despite a careful and thorough review of the record, it is 
unclear whether, at the time the appellant suffered a TIA on 
November 19, 1987, he was acting in his civilian capacity as 
a technician employed on a full-time basis by the National 
Guard, or whether he was serving as a member of the National 
Guard unit for which he worked (a condition of his 
employment).  Further, if the TIA occurred during service as 
a member of his National Guard unit, the additional 
distinction as to whether he was on active duty for training 
(ACDUTRA), or on inactive duty training (INACDUTRA) must be 
made, since the applicable laws and regulations permit 
service connection only for a disability resulting from a 
disease or injury incurred in or aggravated coincident with 
active duty for training, or for disability resulting from 
injury during inactive duty training.  See 38 U.S.C.A. § 
101(22),(23),(24) (West 1991); 38 C.F.R. § 3.6 (1999).  

Hence, the Board finds that the claim for service connection 
for a TIA, as well as the claim for service connection for 
underlying heart disease (which the appellant claims was 
manifested by the TIA), cannot be decided until the 
appellant's duty status is determined. 

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should utilize all available 
resources, to include the assistance of 
the Office of the Adjutant General, North 
Carolina National Guard, to ascertain the 
appellant's duty status on November 19, 
1987, and up to his coronary artery 
bypass operation in 1993 (to obtain 
specific delineation of periods of 
ACDUTRA and INACDUTRA).  All efforts in 
this regard should clearly be documented 
in the claims file, to help avoid a 
further remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

2.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the issues on appeal 
in light of all relevant evidence of 
record, and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

3.  If any benefits sought by the 
appellant continue to be denied, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
necessary development and adjudication, and it is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


